Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 20, 2016

                                     No. 04-15-00824-CV

IN THE GUARDIANSHIP OF GEORGE V. GARCIA, AN INCAPACITATED PERSON,

                  From the County Court at Law No 2, Webb County, Texas
                            Trial Court No. 2015PB6000016 L2
                          Honorable Jesus Garza, Judge Presiding


 ORDER GRANTING APPELLEES’ MOTION TO RECONSIDER DENIAL OF ORAL
                           ARGUMENT

       In light of Appellees’ Motion to Reconsider Denial of Oral Argument, the Court
withdraws its letter dated August 29, 2016 setting the cause for on briefs submission on October
11, 2016. The Appellees’ Motion to Reconsider Denial of Oral Argument is GRANTED. The
above cause is set for formal submission and oral argument before this Court on October 25,
2016, at 9:00 a.m., before a panel consisting of Justice Karen Angelini, Justice Marialyn
Barnard, and Justice Rebeca C. Martinez. The court will hear oral arguments in the Webb
County Commissioner’s Courtroom located at:

       Webb County Courthouse
       1000 Houston Street, 2nd Floor
       Laredo, Texas 78040

       Argument is limited to twenty minutes to each side and ten minutes rebuttal for the
appellant.

       It is so ORDERED on September 20, 2016.
                                                                  PER CURIAM



       ATTESTED TO: ________________________________
                    Keith E. Hottle
                    Clerk of Court